PER CURIAM.
We affirm the judgment below substantially for the reasons stated by the majority members of the Appellate Division in their opinion below, which will be filed herewith and reported at 282 N.J.Super. 355, 660 A.2d 512 (1994). We add these comments.
We agree with our dissenting member, post at 576, 660 A.2d at 481, that this is a “tragic case involving a disagreement between two brothers” concerning the ownership of a “key-man” insurance policy on the life of a seriously ill and uninsurable brother. We would hope that the two brothers, Milton and David Mitzner, could resolve the dispute between themselves.
The two brothers owned Lights 18, Inc., a retail lighting business. The company purchased a $100,000 policy on the life of each of the brothers as a means of funding a buy-out upon the death of either partner. The company owned the policies and paid the premiums thereon. The brothers had a falling out that resulted in *575a family lawsuit. One of the claims made was that David and his wife, Joan, mismanaged the business, causing a loss of corporate funds. We have no sense of whether the various claims were meritorious, or what value should have been assigned to any of them as part of an overall settlement.
The terms of the settlement, which encompassed all claims between all parties to the litigation, were that Milton would “buy the business for $65,000.” The settlement was placed on the record in open court. After the case was settled, David sought the ownership of the $100,000 policy on his life, asserting that the parties had never intended that ownership of the life insurance policies be embraced by the settlement. David claimed that there would be a windfall to the corporation if it obtained $100,000 in death proceeds but made only a $65,000 buy-out. The Chancery Division judge disagreed:
I’m satisfied that it was entirely clear to both parties or should have been clear to both parties that the insurance policies here were owned in the name of the business and there was a sale of the assets of the business, and while it’s true that not every asset was spelled out on the record, it was intended to be a sale of the business and the assets of the business, and it seems to the Court that that had to be in the contemplation of what the parties intended, even though not particularly articulated.
Without retrying the validity of every one of the claims and cross-claims, we cannot know if the trial court’s decision will result in a windfall to Milton. However, we do know that there was never any misunderstanding that the corporation owned the policies. The Appellate Division wrote: “The record fully supports the conclusion that the parties were aware of the existence and purpose of the insurance policies. * * * The policy is a corporate asset — no more and no less.” 282 N.J.Super. 355, 359, 660 A.2d 512.
Two courts have carefully reviewed the factual contentions of the parties. We cannot say that those courts were mistaken in their assessment of the facts.
The judgment of the Appellate Division is affirmed.